DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/03/2022, the applicant’s argument that similar cases were not restricted, does not imply that the examiner cannot apply restriction to this case. The traversal that is on the grounds that the search would not be an undue burden, is not persuasive. The examiner has revisited the non-elected groups/species and continues to believe that these are drawn to separate groups/species which would require additional searches and examination, thus resulting in an undue burden. The requirement is still deemed proper and therefore made FINAL. The following is the status of the claims:
Claims 1-10 are pending.
Claims 2-3 and 7-10 are withdrawn from examination. 
Please note: The applicant can amend the independent claim using the allowable subject matter (claim 5) and point to proper non-elected dependent claims to be re-joined.
.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. 1020213006869-8 filed in Brazil on 04/09/2021. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. 
Specification Objections 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract recites “The present invention”; hence it is objected and the applicant is reminded to use the above-mentioned guidelines.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, it recites the terms “the power of two sized transform F2M” and “the forward transform MN”. There is insufficient antecedent basis for these limitations in claim 1 or claim 4 or claim 6. It seems that this claim should depend on claim 5 not 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (WO 2021194069 A1), hereinafter HAN, in view of Hassan (US 20060085497 A1) hereinafter Hassan.
Regarding claim 1, 
HAN teaches a method of Hardware-friendly transform in codecs for point clouds (a point cloud data transmission apparatus, a transmission method, a point cloud data reception apparatus and a reception method for solving latency and encoding/decoding complexity, TECH-PROBLEM P.1), comprising: 
obtaining samples vector (encoding geometry data of the point cloud data, and/or encoding attribute data of the point cloud data, TECH-SOLUTION P. 1); transforming the vector from a forward matrix; obtaining the transformed vector (at least one transform matrix, the attribute data of voxels constituting the point cloud data, TECH-SOLUTION P. 1); 
encoding the transformed vector into a binary file and sending the encoded binary file to the decoder (Fig. 1); 
decoding the binary file into a received vector; performing the inverse transform with the inverse transform matrix in vector, generating the vector (The inverse transform according to embodiments may include generating attribute data of voxels constituting the point cloud data based on the highest level low-frequency component and high-pass coefficients and at least one inverse transform matrix, TECH-PROBLEM P.2). 
However, HAN teaches zero padding the attribute information so as to use a transform and invers transform matrix of an order “2k, 2k”, to a high speed and improve the overall encoding performance and secure the decoding efficiency, RAHT_zero_padding, P. 14), HAN did not explicitly teach zero padding the received vector, performing inverse transform and discarding last values of the resulted vector.
Hassan teaches zero padding the received vector, performing inverse transform and discarding last values of the resulted vector (it is assumed that the length M of the vector-valued input data sequence is a power of 2, that is M=2a, where a is an integer. If this is not the case, then, by using zero-padding process [0100]; Consider a length-M vector sequence {xm, m=0,1,2, . . . ,M-1} First, the input data sequence is extended to a length 2M by zero-valued vector padding [0180]-[0186]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hassan to the teachings of HAN. The motivation for such an addition would be to a fast matrix-DCT processor and thus reduce the computational complexity and load significantly (Hassan [0191]).

Regarding claim 4, 
The combination of HAN and Hassan teaches all the limitation of claim 1, as outlined above.
HAN further teaches inverse transform matrix has a power of two size a transform and invers transform matrix of an order “2k, 2k”, to a high speed and improve the overall encoding performance and secure the decoding efficiency, RAHT_zero_padding, P. 14). Hassan also teach the same limitation [0100],[0180]-[0186].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Reference found but not used: Stephan Pfletschinger and Frieder Sanzi, “Iterative Demapping for OFDM with Zero-Padding or Cyclic Prefix”, IEEE International Conference on Communications, 2004. This reference can be used as a secondary reference instead of Hassan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419